Title: To George Washington from Edmund Randolph, 2 April 1787
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond April 2. 1787.

Your favor of the 27th Ulto was handed to me this moment.
Solicitous as I am for your aid at Philadelphia, I could not prevail upon myself to wish you to go, unless your health would fully permit. But indeed, my dear sir, every thing travels so fast to confusion, that I trust one grand effort will be made by the friends of the united states.
There is a decided prospect of a representation: and the board have peremptorily determined not to fill up another vacancy. The members, now in nomination are, besides yourself, Mr Madison, Mr Mason, Mr Wythe, Mr Blair, Mr R. H. Lee and myself.

You will oblige me by saying how I shall forward the money to be advanced from the treasury.
You recollect, that congress have altered the day of meeting to the 14th of may: at which time it is my purpose to take you by the hand. I am dear sir yr affte friend

Edm: Randolph

